Case 6:19-cv-00202-JDK-KNM Document 18 Filed 03/23/21 Page 1 of 2 PageID #: 92




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

DEDRIC LAVAUGHN STANLEY                        §
                                               §
v.                                             §   Case No. 6:19-cv-202-JDK-KNM
                                               §   Criminal Case No. 6:17-cr-76-1
UNITED STATES OF AMERICA                       §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE
       Before the Court is Dedric Lavaughn Stanley’s motion to vacate or correct his

 federal sentence under 28 U.S.C. § 2255. The case was referred to United States

 Magistrate Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636.

       On January 12, 2021, Judge Mitchell issued a Report recommending that the

 Court deny the motion and dismiss this action with prejudice. The Report further

 recommended that a certificate of appealability be denied. Docket No. 17. A copy of

 this Report was sent to Movant.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days).

       Here, Movant did not object in the prescribed period. The Court therefore

 reviews the Magistrate Judge’s findings for clear error or abuse of discretion and



                                               1
Case 6:19-cv-00202-JDK-KNM Document 18 Filed 03/23/21 Page 2 of 2 PageID #: 93




 reviews the legal conclusions to determine whether they are contrary to law. See

 United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

 standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and the record in this case,

 the Court finds no clear error or abuse of discretion and no conclusions contrary to

 law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

 United States Magistrate Judge (Docket No. 17) as the findings of this Court. It is

 therefore ORDERED that Stanley’s motion to vacate or correct his federal sentence

 is DENIED and this case is DISMISSED WITH PREJUDICE.                        Further, a

 certificate of appealability is DENIED.

           So ORDERED and SIGNED this 23rd day of March, 2021.



                                                ___________________________________
                                                JEREMY D. KERNODLE
                                                UNITED STATES DISTRICT JUDGE




                                            2
